United States Court of Appeals
          For the Eighth Circuit
      ___________________________

              No. 17-2523
      ___________________________

           United States of America

      lllllllllllllllllllll Plaintiff - Appellee

                         v.

         Andrew Michael Christensen

    lllllllllllllllllllll Defendant - Appellant
       ___________________________

              No. 17-2524
      ___________________________

           United States of America

      lllllllllllllllllllll Plaintiff - Appellee

                         v.

         Andrew Michael Christensen

    lllllllllllllllllllll Defendant - Appellant
                    ____________

  Appeals from United States District Court
for the Southern District of Iowa - Des Moines
                ____________

         Submitted: February 15, 2018
          Filed: February 27, 2018
                [Unpublished]
                                  ____________

Before GRUENDER, MURPHY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       In these consolidated appeals, Andrew Christensen directly appeals after the
district court1 revoked his supervised release in two cases and imposed two
concurrent revocation sentences of 24 months in prison. His counsel has moved for
leave to withdraw and has filed a brief arguing that Christensen’s supervised-release
violation should have been classified as a Grade C violation, rather than a Grade B
violation, under Chapter 7 of the United States Sentencing Guidelines; that the
revocation sentences exceed the statutory maximum; and that the revocation
sentences are unreasonable.

       We first conclude that the district court’s classification of Christensen’s
violation as a Grade B escape was not error, much less plain error, see United States
v. McGhee, 869 F.3d 703, 705 (8th Cir. 2017) (per curiam) (stating that unobjected-to
procedural sentencing errors are forfeited and thus reviewed only for plain error);
United States v. Davis, 825 F.3d 359, 363 (8th Cir. 2016) (discussing plain-error
review); U.S.S.G. § 7B1.1(a)(2) (defining Grade B violation); see also 18 U.S.C.
§ 751(a) (defining crime of escape and penalties); United States v. Goad, 788 F.3d
873, 876 (8th Cir. 2015) (concluding that defendant’s unauthorized departure from
his residential reentry facility constituted an escape within the meaning of § 751).

       We next conclude that the district court did not impose revocation sentences
that exceeded the statutory maximum. See United States v. Lewis, 519 F.3d 822, 824-


      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                         -2-
25 (8th Cir. 2008) (holding that 18 U.S.C. § 3583(e)(3) requirement to aggregate
revocation prison sentences changed with the April 30, 2003 addition of the phrase
“on any such revocation”; where the original offense of conviction was committed
thereafter, the plain language of § 3583(e)(3) permits sentencing without considering
or aggregating the prison terms for prior revocations); United States v. Walker, 513
F.3d 891, 893 (8th Cir. 2008) (reviewing legality of sentence de novo).

      Finally, we conclude that the revocation sentences are not unreasonable. See
United States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009) (applying a presumption
of substantive reasonableness to revocation sentence within the guidelines range);
United States v. Merrival, 521 F.3d 889, 890 (8th Cir. 2008) (reviewing revocation
sentence for an abuse of discretion).

      In each case, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                     ______________________________




                                         -3-